Meewin, J.
The complaint is against the executors of Justus S. D. Crim, deceased, who is-alleged -to have indorsed two notes made by ~W. T. Crim to the order of J. H. Myers, the plaintiffs’ testator. One is dated May 29, 1876, for $1,100, and the other for $700, dated September 8, 1876, each payable in one year from date, with interest Each was delivered to Myers for value soon after its date, and .then afterward, while Myers owned them, and on about July 1, 1877, J. S. D. Crim indorsed them
There is no allegation of any consideration for this indorsement This was necessary, as a consideration must be proved; the indorsement being subsequent to the inception of the note- and not alleged to have been done in pursuance of any arrangement made at the time the note was made. The authorities establish conclusively the necessity of such consideration (Story on Prom. Notes, sec. 474; Daniels on Neg. Inst., secs. 679, 1760; Good agt. Martin, 95 U. S., 93; Collier agt. Mahan, 21 Ind., 110; Tenney agt. Prince, 4 Peck, 385; Meconey agt. Stanley, 8 Cush., 85; see also 21 Wend., 588; Edwards on Bills [2d ed.], 259, note; Draper agt. Chase Manfg. Co., 2 Abb. N. C., 79; 15 Hun, 303).
For lack of allegation of consideration the demurrer must be-sustained. It is not necessary to consider the other questions, raised, as they will very likely be -avoided in case of amendment
The ordinary leave to amend should be given on payment of costs of demurrer. The proper findings may be submitted.